Citation Nr: 1454433	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-21 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased initial rating for gastroesophageal reflux disease (GERD) rated as noncompensably disabling prior to November 30, 2012 and 10 percent disabling thereafter. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty with the United States Army Reserve from August 2001 to December 2001, February 2003 to January 2004, and from June 2004 to June 2005 with service in Southwest Asia.  He enlisted in the Army National Guard in October 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran also initiated appeals with respect to the agency of original jurisdiction's (AOJ's) denial of entitlement to service connection for tinnitus and a low back disability in the April 2012 rating decision.  Service connection for these conditions was awarded in a December 2012 rating decision with initial 10 percent evaluations assigned effective January 27, 2012.  The award of service connection constitutes a complete grant of the benefits on appeal and the claims for entitlement to service connection for tinnitus and a low back disability are not before the Board. 


FINDINGS OF FACT

1.  The Veteran's GERD manifests symptoms of pyrosis, dysphagia, acid reflux, and a chronic cough resulting in sleep impairment that does not most nearly approximate persistently recurrent epigastric distress and is not productive of considerable impairment of health.

2.  Bilateral hearing loss was not present in service or until years thereafter and is not etiologically related to the Veteran's combat service. 





CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but not higher, for GERD throughout the claims period are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2014).
 
2.  Bilateral hearing loss was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for GERD was awarded in the April 2013 rating decision on appeal with an initial noncompensable evaluation assigned prior to November 30, 2012 and a 10 percent evaluation assigned thereafter.  The Veteran contends that increased initial ratings are warranted throughout the claims period as his disability is manifested by symptoms including heartburn, regurgitation, and nocturnal coughing that are more severe than contemplated by the currently assigned ratings. 

The Veteran's GERD is rated by analogy to Diagnostic Code 7346 pertaining to a hiatal hernia.  38 C.F.R. § 4.114 provides that disabilities of the digestive system are assigned a single rating under the diagnostic code that reflects the predominant disability picture.  Increased ratings are appropriate when the severity of the overall disability warrants such elevation.  Under Diagnostic Code 7346, a hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated as 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114.
The Board finds that an initial 10 percent rating is warranted for the Veteran's GERD throughout the claims period.  In statements to VA and during the March 2012 and November 2012 VA examinations, the Veteran reported several symptoms associated with GERD including daily pyrosis (heartburn), dysphagia, reflux, and a chronic cough during the day and night with sleep disturbance.  He treats the condition with daily over the counter medications such as Tums and Prilosec and reported that a 2012 barium swallow at a private facility confirmed GERD and a hiatal hernia.  As the Veteran manifests two or more of the symptoms of a 30 percent rating of lesser severity than that contemplated by the 30 percent evaluation, an initial 10 percent rating is appropriate throughout the claims period. 

Although the Board has determined that the Veteran manifests several of the symptoms of GERD associated with a 30 percent evaluation under Diagnostic Code 7346, a rating in excess of 10 percent is not warranted.  The Veteran has complained of daily heartburn symptoms and a chronic cough that results in sleep impairment; however, the Board does not find that his symptoms most nearly approximate persistently recurrent epigastric distress and are not productive of considerable impairment of health.  During the November 2012 VA examination, the Veteran stated that his GERD symptoms were minimized as long as he followed his diet and cut and chewed his food well.  He experienced breakthrough symptoms with the use of over the counter remedies, but has never sought or required prescription medication to treat acid reflux, heartburn, regurgitation, or cough.  

Additionally, while the Veteran's representative argued in a January 2014 correspondence that the Veteran's nocturnal coughing was "debilitating," he has worked full time as a project manager at a construction company throughout the claims period.  The Veteran's fatigue was also characterized by his representative as only mild to moderate in a May 2013 statement.  The November 2012 VA examiner found that there was no impact on the Veteran's ability to work due to GERD and the March 2012 VA examiner observed that the only impact on the Veteran's work was related to his reports of sleep impairment.  There is no indication that the Veteran's GERD has affected his work or activities of daily living such that it most nearly approximates considerable impairment of health.   Furthermore, the Veteran specifically denied experiencing other symptoms of GERD associated with higher ratings at the November 2012 VA examination, including nausea, vomiting, and bowel disturbances.  There is also no indication of substernal, arm, or shoulder pain.  Therefore, the Board finds that the service-connected GERD most nearly approximates the criteria associated with an initial 10 percent evaluation throughout the claims period.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  The other diagnostic codes pertaining to disabilities of the digestive system are not applicable to the current claim as the Veteran does not report symptoms of bowel problems, abdominal pain, or more systemic impairment of his health.  Diagnostic Code 7346 and the accompanying focus on epigastric symptoms is clearly the appropriate diagnostic code for rating the Veteran's GERD.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a schedular rating in excess of 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  His GERD is manifested by symptoms such as pyrosis, dysphagia, acid reflux, and a chronic cough resulting in sleep impairment.  These manifestations are contemplated in the rating criteria.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  As the Veteran's GERD is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The rating criteria are adequate to evaluate the disability on appeal and the record does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and has continued to work throughout the claims period.  The Veteran has not stated that he has lost any time from work or is unable to perform his duties due to his service-connected GERD.  The November 2012 VA examiner found that there was no impact on the Veteran's ability to work from his GERD and the March 2012 VA examiner identified the Veteran's loss of sleep as the only effect on his occupation.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected GERD.


Service Connection Claim

The Veteran contends that service connection is warranted for bilateral hearing loss as it was incurred due to noise exposure during his active duty service in Iraq.  He reports consistent exposure to loud noises associated with combat from gunfire, explosions, large vehicles, and a generator outside his tent.   
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

The record clearly establishes the presence of a current bilateral hearing loss disability.  An audiogram performed during a March 2012 VA audiological examination demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
10
15
LEFT
10
10
15
15
55

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 96 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  Thus, the Veteran has clearly manifested a bilateral hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385.  

Available service treatment records are negative for evidence of acoustic trauma or a hearing loss disability.  A June 2007 audiogram, performed in conjunction with an Army Reserve retention examination, demonstrated normal hearing and the Veteran denied experiencing hearing loss on reports of medical history dating from June 2007 and September 2007.  While there is no documentation of a hearing loss disability during service, personnel records show that the Veteran served as an infantryman and a large vehicle driver in Iraq and is a recipient of the Combat Action Badge.  The noise exposure described by the Veteran is consistent with the circumstances of his combat service.  38 U.S.C.A. § 1154(b).  The Board therefore finds that the evidence establishes the presence of a current disability and in-service injuries, i.e. acoustic trauma.  

With respect to the Veteran's in-service noise exposure, in Reeves v. Shinseki, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) found that the combat presumption contained within 38 U.S.C.A. § 1154(b) not only applied to a combat injury, but also the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (holding that the Board was required to apply the section 1154(b) presumption to the Veteran's claimed acoustic trauma during service and the separate question of whether he suffered permanent hearing loss while on active duty).  Therefore, the Board must determine whether 38 U.S.C.A. § 1154(b) establishes the onset of chronic hearing loss during service.  See Id.  Section 1154(b) provides that service connection for the in-service injury can only be rebutted by clear and convincing evidence to the contrary.  In this case, the Board finds that the record contains clear and convincing evidence that the Veteran did not acquire chronic bilateral hearing loss during active service, and the combat presumption of 1154(b) pertaining to the in-service incurrence of the claimed disability is rebutted.  

The Veteran has reported experiencing some loss of hearing during service.  In a statement accompanying the June 2012 notice of disagreement (NOD), the Veteran reported experiencing a decrease in hearing acuity following several specific instances of in-service noise exposure, including an explosion from an improvised explosive device (IED) and the firing of a .50 caliber gun.  However, the Veteran has not reported incurring permanent or continuous loss of hearing during service.  He did not seek treatment for hearing loss either during or after service, and the earliest reports of hearing loss date from the February 2012 claim for VA compensation, seven years after his discharge from active duty.  Additionally, the Veteran denied experiencing hearing loss during Reserve and National Guard examinations in June and September 2007.  Thus, the competent lay evidence does not support a finding that the Veteran's chronic hearing loss had its onset during service due to acoustic trauma. 

The competent medical evidence of record also establishes a delayed onset for the Veteran's hearing loss years after his discharge from active duty.  Available service records are negative for diagnoses or treatment for hearing loss and the Veteran's hearing was normal for VA purposes at the June 2007 Army Reserve examination.  In fact, the medical evidence does not establish the presence of a hearing loss disability until the March 2012 VA examination.  

The Board therefore finds that the record contains clear and convincing lay and medical evidence against a conclusion that the Veteran's bilateral hearing loss disability was present during service.  The combat presumption contained within 38 U.S.C.A. § 1154(b) is rebutted and the Board must now determine whether a relationship exists between the Veteran's delayed onset hearing loss and noise exposure during service. 

After review of the record, the Board finds that the weight of the evidence is against a nexus between the Veteran's bilateral hearing loss disability and in-service injuries.  Service records do not establish a nexus; as noted above, they do not support a finding of chronic hearing loss during service.  The Veteran also specifically denied experiencing problems with his ears and hearing on reports of medical history dated in 2007.  Furthermore, there is no lay or medical evidence of hearing loss until seven years after the Veteran's discharge, when he was diagnosed with sensorineural hearing loss at the March 2012 VA examination.  The only medical opinion of record, that of the March 2012 VA examiner, also weighs against the claim.  The VA examiner concluded that the Veteran's hearing loss was not related to the reported significant noise exposure during service.  This medical opinion was accompanied by a through and well-reasoned rationale with references to specific evidence in the claims file.  The examiner noted that the damage to hearing from acoustic trauma occurs at the time of exposure, and as the Veteran's 2007 audiogram showed normal hearing, it verified that his hearing recovered from in-service noise exposure without a permanent threshold shift/hearing loss.  The Board finds that this medical opinion is entitled to significant probative value in accordance with Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The March 2012 VA examiner found that the Veteran's tinnitus was associated with bilateral hearing loss and service connection is in effect for tinnitus.  The award of service connection for tinnitus was based on a November 2012 opinion from a VA audiologist concluding that the Veteran's reports of tinnitus were consistent with his documented noise exposure during service.  The VA audiologist did not provide any medical opinion pertaining to the Veteran's hearing loss and did not provide any evidence in support or against the claim for hearing loss.  Although the March 2012 VA examiner identified a relationship between the now service-connected tinnitus and claimed hearing loss, the examiner's medical opinion with respect to the specific condition of hearing loss clearly weighs against the finding of a nexus between the disability and service.  Therefore, the Board finds that the award of service connection for tinnitus does not indicate that service connection may also be appropriate for hearing loss. 

The Board has also considered the Veteran's statements regarding the etiology of his hearing loss.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has not reported a history of continuous symptoms since active duty service.  As noted above, he reported experiencing episodes of decreased hearing acuity, but has not reported the onset of permanent hearing loss during service.  In addition, the specific issue in this case, whether the Veteran has a hearing loss disability which is due to service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007) (lay persons not competent to diagnosis cancer).  The Veteran is competent to report observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  

In sum, the Board has found clear and convincing evidence sufficient to rebut the combat presumption in 38 U.S.C.A. § 1154(b) regarding the presence of permanent hearing loss during service.  In addition, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was several years after his separation from active duty.  The weight of the competent evidence is also against a finding that the current hearing loss disability is related to active duty, to include noise exposure.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and his military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to the claim for service connection for hearing loss was furnished to the Veteran in a February 2012 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the February 2012 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the claim for an increased rating, the Veteran initiated an appeal of the disability evaluation assigned his GERD following an award of service connection.  The claim for service connection for GERD is now substantiated and the filing of a NOD as to the April 2013 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial disability assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The May 2013 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the disability at issue and included a description of the rating formulas for all possible schedular ratings under the diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations assigned by the AOJ.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records.  The Veteran has not reported receiving any private or VA treatment for hearing loss.  He provided VA with a medical release form identifying treatment at the University of Nebraska Medical Center for a hiatal hernia in February 2012, but a May 2013 response to a records request from this facility stated that they had no records pertaining to the Veteran.  He has not identified any other health care provider that has treated his service-connected GERD. Additionally, the Veteran was provided proper VA examinations in response to his claim for an increased rating in March and November 2012 and a VA examination and medical opinion were obtained in March 2012 addressing the etiology of the claimed hearing loss.  

In a January 2014 statement, the Veteran's representative requested that the Board remand the increased rating claim for an additional VA examination to determine the current severity of the Veteran's GERD.  The representative did not allege that the disability had worsened since the November 2012 rating decision; rather, he argued that the March and November 2012 VA examinations were inadequate as they did not properly consider the Veteran's reported nocturnal coughing.  The Board finds that the VA examinations are adequate.  The examiners solicited a history of the condition from the Veteran and recorded all of his self-reported symptoms.  The March 2012 VA examiner specifically noted the Veteran's reports of nocturnal coughing and the impact of the associated lack of sleep on his employment.  The November 2012 VA examiner also recorded that the Veteran's symptoms of heartburn, pyrosis, and regurgitation often occurred at night.  Although neither examiner attempted to quantify the instances of night symptoms and sleep impairment, the Board finds that the VA examinations both presented a complete representation and description of the symptoms and severity of the service-connected GERD.  In addition, the Board has considered the lay statements of the Veteran and his representative related to the nocturnal cough and specifically addressed this symptom in its analysis of the appropriate initial disability rating for GERD.  Therefore, the Board finds that a new VA examination is not required and would only serve to further delay the final adjudication of this claim.  


For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating of 10 percent, but not higher, for GERD throughout the entire claims period is granted.

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


